 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN JACOB GULLATT, III,                              1:20-cv-00473-EPG (PC)

12                      Plaintiff,
13          v.                                             ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
14   JEFF DIRKSE, et al.,                                  (ECF No. 2)

15                      Defendants.                                     and
16
                                                           ORDER DIRECTING PAYMENT
17                                                         OF INMATE FILING FEE BY LERDO MAX-
                                                           MED FACILITY
18

19
            John Jacob Gullatt, III (“Plaintiff”) is a prisoner proceeding pro se pursuant to 42 U.S.C.
20
     § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
21
     Plaintiff has made the showing required by § 1915(a) and accordingly, the request to proceed in
22
     forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for
23
     this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the
24
     amount of twenty percent of the preceding month’s income credited to Plaintiff’s trust account.
25
     The Lerdo Max-Med Facility is required to send to the Clerk of the Court payments from
26
     Plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing
27
     fee is paid in full. 28 U.S.C. § 1915(b)(2).
28
                                                       1
 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4              2. The Lerdo Max-Med Facility or designee shall collect payments from

 5        Plaintiff’s prison trust account in an amount equal to twenty percent (20%) of the

 6        preceding month’s income credited to Plaintiff’s trust account and shall forward

 7        those payments to the Clerk of the Court each time the amount in the account

 8        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 9        been collected and forwarded to the Clerk of the Court. The payments shall be

10        clearly identified by the name and number assigned to this action.

11              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12        Plaintiff’s in forma pauperis application on the Director of the Lerdo Max-Med Facility

13        via United States Postal Service.
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
14
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
15
                5. Within sixty (60) days of the date of service of this order, Plaintiff shall submit a
16
          certified copy of his prison trust account statement for the six-month period immediately
17
          preceding the filing of the complaint, if Plaintiff has not already done so.
18

19
     IT IS SO ORDERED.
20
21     Dated:        April 6, 2020                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
